third party communication date of communication month dd yyyy cca_2014081415400001 id uilc number release date from sent thursday date pm to cc bcc subject re tefra question yes the form 872-p extends the partner’s sec_6501 period for partnership and affected items section d was amended in to allow refund claims for non-computational affected items under normal non-tefra refund procedures thus a partner can generally rely on sec_6511 for non-computational affected items generally only adjustments to partnership items and resulting computational affected items are considered attributable to partnership items and thus subject_to the restrictions of sec_6511 and sec_7422
